Citation Nr: 0400867	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected gunshot wound residuals of the right tibia, Muscle 
Group XII, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for the service-
connected genu valgum of the right knee, currently evaluated 
as 30 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected left foot wound residuals, currently rated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1942 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the RO.  

The veteran requested a personal hearing before a Veterans 
Law Judge, but later indicated that he could not appear to 
testify at a personal hearing due to his declining health.  

In May 1998, the veteran asserted that he could not work due 
to his service-connected disabilities.  A claim for a total 
compensation rating based on individual unemployability 
(TDIU) was never addressed by the RO.  As such, this issue is 
now referred to the RO for proper action.  

In his most recent claim, in June 2000, the veteran indicated 
that, among other things, his right leg disability had 
worsened.  The RO thereafter adjudicated, among other things, 
the issue of increased rating for the service-connected 
"right leg, currently evaluated as 30 percent disabling."  

It appears, therefore, with regard to the right leg, that the 
RO addressed only the issue of increased rating for the 
service-connected residuals of a gunshot wound of the right 
tibia, Muscle Group XII and did not address the issue of 
increased rating for the service-connected injury to the 
right posterior tibial nerve.  

However, as discussed hereinbelow, the amputation rule, by 
operation of law, precludes ratings in excess of those 
currently assigned for the service-connected disability of 
the right lower extremity, and therefore the actions of the 
RO with regard to the issue of increased rating for the 
injury to the right posterior tibial nerve amount to harmless 
error.  

(The issue of entitlement to an increased rating for the 
service-connected left foot wound is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required.)  



FINDINGS OF FACT

1.  The service-connected right lower extremity disability 
consists of gunshot wound residuals of the right tibia, 
Muscle Group XII, currently rated as 30 percent disabling; a 
genu valgum of the right knee, currently rated as 30 percent 
disabling; and the residuals of an injury involving the right 
posterior tibial nerve, currently rated as 20 percent 
disabling, with a combined disability rating of 60 for the 
right lower extremity.  

2.  The veteran is not shown to have current service-
connected disability of the right lower extremity above the 
mid-thigh level.  



CONCLUSIONS OF LAW

1.  The claim for an increased rating in excess of 30 percent 
for the service-connected gunshot wound residuals of the 
right tibia, Muscle Group XII must be denied by operation of 
law.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.68, 4.71a including Diagnostic Code 5312 (2003).  

2.  The claim for an increased rating in excess of 30 percent 
for the service-connected genu valgum of the right knee must 
be denied by operation of law.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.68, 4.71a including 
Diagnostic Code 5257 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
of the right leg, to include the gunshot wound residuals of 
the right tibia, Muscle Group XII and genu valgum of the 
right knee have increased in severity such that increased 
ratings should be assigned.  

The veteran's service-connected disabilities of the right 
lower extremity consist of the residuals of a gunshot wound 
of the right tibia, Muscle Group XII, currently rated as 30 
percent disabling; genu valgum of the right knee, currently 
rated as 30 percent disabling; and the injury residuals of 
the right posterior tibial nerve, currently rated as 20 
percent disabling.  The combined disability rating for the 
service-connected right lower extremity disability is 60 
percent.  

According to 38 C.F.R. § 4.68 (2003), the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  

Since the schedular criteria provide for no more than a 60 
percent rating for disability manifested by amputation of the 
leg at the mid-thigh level or below, increased compensation 
based on a higher rating under any of these particular 
Diagnostic Codes cannot be paid in this case.  

The Board recognizes the veteran's arguments relevant to 
entitlement to higher ratings based on his below-the-knee 
gunshot wound residuals and disability of the right knee.  He 
has identified disability due to arthritis, nerve impairment, 
muscle impairment and overall functional loss.  The 
regulations, however, do not permit a combined rating for 
disability of an extremity higher than the rating for 
amputation at the elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68 (2003).  

In this case, the veteran is already in receipt of the 
combined schedular rating of 60 percent.  Thus, no higher 
individual evaluation may be assigned.  

Thus, since the Board is bound by the applicable regulations, 
his claim for increase must be denied by operation of law.  
In other words, in a case such as this one, where the law and 
not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The regulations implementing the VCAA, published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

However, as disposition of these issues involves not a 
disputed question of fact, but rather a matter of law, 
further evidentiary development is not required in this case.  

In this case, because the law and not the evidence is 
dispositive, the changes made by the VCAA as to evidentiary 
development are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).

In the circumstances of this case, further discussion of VCAA 
or development of the case with regard to these issues would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



ORDER

The claim for an increased rating higher than 30 percent for 
the service-connected residuals of wound of right tibia, 
Muscle Group XII is denied.  

The claim for an increased rating higher than 30 percent for 
the service-connected genu valgum of the right knee is 
denied.  



REMAND

The veteran asserts that his service-connected left foot 
wound is more severe than is represented by the 20 percent 
rating currently assigned.  

At the outset, the Board notes that, in the June 2001 rating 
decision, the RO denied the veteran's claim of an increased 
rating for the service-connected left foot wound.  

Thereafter, the veteran, in his July 2001 Notice of 
Disagreement (NOD) and in a subsequent August 2001 letter to 
the RO, made reference to the service-connected left foot 
wound.  However, the RO neglected to include that issue in 
its December 2001 Statement of the Case (SOC).  

As such, the RO is now required to send the veteran a 
Statement of the Case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

The Board is mindful that the June 2001 rating decision also 
denied the veteran's claim of increased rating for the 
service-connected residuals of a gunshot wound to the 
abdomen.  However, the veteran did not indicate in his July 
2001 NOD that he disagreed with that issue.  

Finally, as noted hereinabove, the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  More 
specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to ensure that the veteran has received 
appropriate VCAA notice in connection 
with his claim for an increased rating 
for the service-connected left foot wound 
residuals.  

2.  The RO should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issue of 
an increased rating for the service-
connected residuals of a left foot wound 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  If the veteran perfects his 
appeal by submitting a timely and 
adequate Substantive Appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran in this regard has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




